Title: To George Washington from Edmund Randolph, 29 March 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] March 29. 1794.
          
          The Secretary of State has the honor of submitting to the consideration of the
            President two drafts of letters to the French minister The substance of the one
            concerning the passport to a vessel in ballast was agreed this
            morning between Colo. Hamilton and E.R. It is also submitted to the President, whether
            Mr Fauchet’s two letters for the Passport ought not to be sent to congress, that, if
            they should think proper to pass a general or particular modification of their
            resolution, they may have an opportunity of doing so.
          Since writing the above, a passport has been requested for a vessel, belonging to John
            Brown, a merchant of this place, in ballast, and destined for St
            Domingo with some of its former inhabitants, who are anxious to return. The President
            will be pleased to express his pleasure as to this vessel.
        